Title: From Thomas Jefferson to William, Benjamin, and W. L. Bakewell, 15 April 1803
From: Jefferson, Thomas
To: Bakewell, William; Bakewell, Benjamin; Bakewell, W. L.


          
            Gentlemen 
                     
            Washington Apr. 15. 1803.
          
          Your letter of Feb. 8. came to my hands only a few days ago and yesterday the barrel of ale therein mentioned was delivered here. I am to return you thanks in the first place for the indulgence with which you view my character & administration, and the dispositions you express in favor of those political principles which have made this country what it is, & the abandonment of which, whenever it shall take place, will be the signal that it is then to become what other countries are. between these two states of being our countrymen have a right to chuse, and when they chuse the latter, I shall be no longer qualified to lead them to it.   I am next to thank you for the specimen presented of your manufacture. in these cases the intention is the essential circumstance which is pleasing, and this intention will I trust lead you to increase the gratification to me by letting me know the price which should be paid for it: that will place me more at my ease, & make me more contented with myself: it is from the heart, & not the hands, of my fellow citizens that I wish evidences of their satisfaction. in expectation of your adding this to your favor I salute you with my friendly respects.
          
            Th: Jefferson
          
        